JOURNAL ENTRY AND OPINION
This case came to be heard upon the accelerated calendar pursuant to App.R. 11.1 and Loc.R. 11.1, the record from the Cuyahoga County Court of Common Pleas and the briefs of counsel. Plaintiff-home buyer Joseph Annotico brought this action against defendant-home seller Ralph Gehring alleging that Gehring fraudulently failed to disclose the existence of flooding in the basement of a house he sold to Annotico. The court granted Gehring summary judgment on grounds that Gehring gave notice of water problems in the basement and that Annotico went ahead with his purchase of the house on an "as is" basis despite receiving an independent home inspection which suggested further examination of the problem.
The court did not err by granting summary judgment. It correctly noted that under the doctrine of caveat emptor set forth in Laymann v. Binns (1988), 35 Ohio St.3d 176, 177, the law imposes a duty upon a seller or seller's agent to disclose only those defects known by the seller that could not be readily discovered by a reasonable inspection. Annotico hired his own home inspector who noted present signs of basement dampness/seepage and suggested further examination. Despite this warning, Annotico proceeded to purchase the house "as is." This is a classic case of caveat emptor.
Judgment affirmed.
It is ordered that appellees recover of appellants their costs herein taxed.
The court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this court directing the Common Pleas Court to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
Dyke, A.J., and Calabrese, Jr., J., concur.